Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on 12/30/2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 28 and 34 are objected to because of the following informalities:  	Regarding claim 28, in line 10, “the first terminal of the comparator” should read as “the first input of the comparator”.	Regarding claim 34, in line 12, “the first terminal of the comparator” should read as “the first input of the comparator”.	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 25, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chava et al.  (US Patent Application Publication US 2008/0130712 A1, hereinafter “Chava”) in view of Tagare (US Patent US 7,504,810 B1).	Regarding claim 21, Chava discloses (see Fig. 4 and Fig. 5) a process of generating a clock output (OUTPUT), comprising:
determining, by a time base generator (time base generator comprising 450, 410, 420, 440), a clock period (clock period of 452) as a function of a sum of a constant current (constant current of 510) and a first value of a variable current (variable current of 520a - 520d) (the current of 410 which is represented by the sum of the currents 510 and 520a – 520d determines the period of 452);
     setting a frequency of a clock to a reciprocal of the clock period (the frequency of the OUPUT is the reciprocal of the period of OUTPUT, T = 1/f);     setting, by a random pattern generator (430), a calculated control value (432); and selecting a second value for the variable current (when SYNC triggers 430 again, the next value of 432 is output to 410 to determine the next current value of 410).	Chava does not disclose wherein controlling, by the clock, when the random pattern generator shifts and outputs the calculated control value; and wherein selecting the second value for the variable current as a function of the calculated control value.	However, Tagare teaches (see Fig. 2B) wherein controlling, by the clock (CLK_SS), when the random pattern generator (280) shifts and outputs the calculated control value (MOD) (the clock signal CLK_SS is divided by 290 to generate CLK2 which is used as a trigger to generate the random control signal MOD, see col. 4 lines 27-37 and col. 4 lines 1-14); and wherein selecting the second value for the variable current (I2 is generated by 270 modulated by MOD, which is triggered to be generated by CLK2) as a function of the calculated control value (the calculate control value MOD is fed back to 280 by 290).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Chava wherein controlling, by the clock, when the random pattern generator shifts and outputs the calculated control value; and wherein selecting the second value for the variable current as a function of the calculated control value, as taught by Tagare, because it can help provide a random control signal without 
	Regarding claim 22, Chava discloses (see Fig. 4 and Fig. 5) wherein the random pattern generator is a linear feedback shift register (LFSR) (see [0022], PPRNG 130, equivalent to PPRNG 430 of Fig. 4, utilizes a multiple-bit leap-forward linear feedback shift register).	Regarding claim 25, Chava discloses (see Fig. 4 and Fig. 5) wherein the LFSR is configured to generate a maximum length sequence of pseudo-random values that do not repeat during a maximum length cycle (see [0021], “PPRNG 130, equivalent to PPRNG 430 of Fig. 4, generates a stream of binary values that appear uncorrelated and statistical test for randomness over a time period containing a statistically large number, …, However, this stream of binary values will exhibit a repetitive and predictable pattern, which fact is underscored by the term “pseudo” in the name of PPRNG”).
	Regarding claim 26, Chava discloses (see Fig. 4 and Fig. 5) wherein the random pattern generator is a separate component from the time base generator (PPRNG 430 is a separate component from the time base generator comprising 450, 410, 420, and 440).
	Regarding claim 27, Chava discloses (see Fig. 4 and Fig. 5) wherein the variable current is a linear function of the calculated control value (see [0030] - [0031], the current generated by current sources 520a-d are ILSB, 2ILSB, 4ILSB, and 8ILSB, which is a linear function of the calculated control value 432, as the states of switches S0-S3 are determined by 432).
Claims 28, 29, 32, 33, 34, 35, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chava et al.  (US Patent Application Publication US 2008/0130712 A1, .
	Regarding claim 28, Chava discloses (see Fig. 4 and Fig. 5) an integrated circuit, comprising:
     a linear feedback shift register (LFSR) (430, see [0022], PPRNG 130, equivalent to PPRNG 430 of Fig. 4, utilizes a multiple-bit leap-forward linear feedback shift register) having an input (input which receives SYNC) and an output (output which outputs 432);      a variable current source (see Fig. 5, variable current source comprising 520a – 520d and 530) configured to receive a control command (432) from the output of the LFSR having a first terminal coupled to the supply rail (top terminals of 520a-520d coupled to VDD) and a second terminal (left side terminal of 530);
     a fixed current source (510 of Fig. 5) having a first terminal coupled to a supply rail (top terminal of 510 coupled to VDD) and a second terminal coupled to the second terminal of the variable current source (bottom terminal of 510 coupled to left side terminal of 530);
     a comparator (450) having a first input (“+” of 450) coupled to the second terminals of the variable current source and the fixed current source (coupled at 412), a second input (“-“ of 450) coupled to a reference voltage source (coupled to VREF), and an output coupled to a clock output terminal (output of 450 coupled to 452);
     a switch (440) having a first terminal (top terminal of 440) coupled to the first terminal of the comparator (coupled to “+” of 450), a second terminal coupled to ground (bottom terminal of 440 coupled to ground), and a control terminal coupled to the output of the comparator (control terminal of 440 coupled to output of 450);
     a capacitor (420) having a first terminal coupled to the first input of the comparator (top terminal of 420 coupled to “+” of 450) and a second terminal coupled to ground (bottom terminal of 420 coupled to ground).	Chava does not disclose a digital divider circuit having an input coupled to the clock claim 29, Chava discloses (see Fig. 4 and Fig. 5) wherein the output of the LFSR is an N-bit number (432, where N is 4) that controls an amount of current produced by the variable current source (the current of 410 which is represented by the sum of the currents 510 and 520a – 520d determines the period of 452, which is controlled by the N-bit number 432, where N is 4).
	Regarding claim 32, Chava does not disclose wherein the LFSR is a 7-bit LFSR.	However, Dening teaches (see Fig. 4) wherein the LFSR is a 7-bit LFSR (see 7 bit output of linear feedback shift register 64).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of Chava wherein the LFSR is a 7-bit LFSR, as taught by Dening, because it can help provide an increased degree of claim 33, Chava does not disclose wherein the digital divider performs an integer division of a clock signal frequency.
	However, Dening teaches (see Fig. 4) wherein the digital divider (94) performs an integer division of a clock signal frequency (see [0041]-[0042], 94 provides CLK2 which effectively divides CLK1 by N).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of Chava wherein the digital divider performs an integer division of a clock signal frequency, as taught by Dening, because it can help the output of the DC-DC converter to settle between changes of the pseudo random number (see [0042] of Dening).
	Regarding claim 34, Chava discloses (see Fig. 4 and Fig. 5) an integrated circuit, comprising:     a linear feedback shift register (LFSR) (430, see [0022], PPRNG 130, equivalent to PPRNG 430 of Fig. 4, utilizes a multiple-bit leap-forward linear feedback shift register) having an input (input which receives SYNC) and an output (output which outputs 432);      a variable current source (see Fig. 5, variable current source comprising 520a – 520d and 530) configured to receive a control command (432) from the output of the LFSR having a first terminal coupled to a supply rail (top terminals of 520a-520d coupled to VDD) and a second terminal (left side terminal of 530);
     a fixed current source (510 of Fig. 5) having a first terminal coupled to a supply rail (top terminal of 510 coupled to VDD) and a second terminal coupled to the second terminal of the variable current source (bottom terminal of 510 coupled to left side terminal of 530);

     a switch (440) having a first terminal (top terminal of 440) coupled to the first terminal of the comparator (coupled to “+” of 450), a second terminal coupled to ground (bottom terminal of 440 coupled to ground), and a control terminal coupled to the output of the comparator (control terminal of 440 coupled to output of 450);
     a capacitor (420) having a first terminal coupled to the first input of the comparator (top terminal of 420 coupled to “+” of 450) and a second terminal coupled to ground (bottom terminal of 420 coupled to ground).	Chava does not disclose an analog-to-digital converter (ADC) having an input coupled to the comparator output and an output coupled to a clock output terminal; the control terminal of the switch coupled to the output of the ADC; and a digital divider circuit having an input coupled to the clock output terminal and an output coupled to the LFSR and configured to determine when the LFSR output shifts to a new value.	However, Dening teaches (see Fig. 4) an analog-to-digital converter (ADC) (92 equivalent to an ADC providing a digital signal CLK1 from analog inputs input from 88 and 90) having an input coupled to the comparator output (input of 92 coupled to outputs of comparators 88 and 90) and an output coupled to a clock output terminal (output of 92 coupled to CLK1); the control terminal of the switch (control terminal of 82) coupled to the output of the ADC (coupled to output of 92); and a digital divider circuit (94) having an input coupled to the clock output terminal (input of 94 coupled to CLK1) and an output coupled to the LFSR (output of 94 coupled to 60 which comprises an LFSR, see [0038]), and configured to determine when the LFSR output shifts to a new value (see Fig. 5A, steps 100 and 102, when 60 receives CLK2 from 94, the LFSR generates a new pseudo random number).claim 35, Chava discloses (see Fig. 4 and Fig. 5) wherein the output of the LFSR is an N-bit number (432, where N is 4) that controls an amount of current produced by the variable current source (the current of 410 which is represented by the sum of the currents 510 and 520a – 520d determines the period of 452, which is controlled by the N-bit number 432, where N is 4).	Regarding claim 38, Chava does not disclose wherein the LFSR is a 7-bit LFSR.	However, Dening teaches (see Fig. 4) wherein the LFSR is a 7-bit LFSR (see 7 bit output of linear feedback shift register 64).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of Chava wherein the LFSR is a 7-bit LFSR, as taught by Dening, because it can help provide an increased degree of randomness which can help further reduce electromagnetic interference.

	Regarding claim 39, Chava does not disclose wherein the digital divider performs an integer division of a clock signal frequency.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of Chava wherein the digital divider performs an integer division of a clock signal frequency, as taught by Dening, because it can help control the timing of generating the pseudo random number (see [0042] of Dening).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chava in view of Tagare, and further in view of Childs et al. (US Patent Application Publication US 2017/0070145 A1, hereinafter “Childs”).	Regarding claim 23, Chava does not disclose wherein the LFSR is a Fibonacci LFSR.	However, Childs teaches wherein a LFSR is a Fibonacci LFSR (see [0042], “There are different types of LSRFs, such as Fibonacci LFSRs and Galois LFSRs”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of Chava wherein the LFSR is a Fibonacci LFSR, as taught by Childs, because a Fibonacci LFSR is a widely known type of LFSR which can help provide sufficient pseudo random numbers when given limited resources.	Regarding claim 24, Chava does not disclose wherein the LFSR is a Galois LFSR.	However, Childs teaches wherein a LFSR is a Galois LFSR (see [0042], “There are different types of LSRFs, such as Fibonacci LFSRs and Galois LFSRs”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of Chava wherein the .
Claims 30, 31, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chava in view of Dening, and further in view of Childs et al. (US Patent Application Publication US 2017/0070145 A1, hereinafter “Childs”).	Regarding claims 30, and 36, Chava does not disclose wherein the LFSR is a Fibonacci LFSR.	However, Childs teaches wherein a LFSR is a Fibonacci LFSR (see [0042], “There are different types of LSRFs, such as Fibonacci LFSRs and Galois LFSRs”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of Chava wherein the LFSR is a Fibonacci LFSR, as taught by Childs, because a Fibonacci LFSR is a widely known type of LFSR which can help provide sufficient pseudo random numbers when given limited resources.
	Regarding claims 31, and 37, Chava does not disclose wherein the LFSR is a Galois LFSR.	However, Childs teaches wherein a LFSR is a Galois LFSR (see [0042], “There are different types of LSRFs, such as Fibonacci LFSRs and Galois LFSRs”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of Chava wherein the LFSR is a Galois LFSR, as taught by Childs, because a Galois LFSR is a widely known type of LFSR which can help provide the maximum amount of pseudo random numbers from the given 
Response to Arguments
Applicant’s arguments with respect to Claim 21 as filed on 12/30/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to Claim 28 and 34 as filed on 12/30/2020 have been considered but are not persuasive. Applicant argued that “The cited prior art does not teach or suggest using the frequency-divided clock signal as feedback to determine when the random pattern generator shifts.”. However, Dening, as shown in Fig. 4 and Fig. 5A, teaches that a frequency divided clock signal, CLK1 divided via 94, is used as feedback to the LFSR 60 to generate the next random number, i.e. determine when the random pattern generator shifts. Fig. 5A shows, in step 100 and step 102, that CLK2 triggers the new pseudo random number. Thus, the Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838  

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838